FILED
                              NOT FOR PUBLICATION                           DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 LIZANDRO JOSE CASTRESANA-                        No. 06-75033
 RODRIGUEZ,
                                                  Agency No. A039-314-641
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Lizandro Jose Castresana-Rodriguez, a native and citizen of Peru, petitions

for review of the Board of Immigration Appeals’ order affirming an immigration

judge’s decision denying his applications for cancellation of removal and relief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
under former § 212(c) of the Immigration and Nationality Act. Our jurisdiction is

governed by 8 U.S.C. § 1252, and we grant the petition for review.

        In concluding that Castresana-Rodriguez was statutorily ineligible for

cancellation of removal under 8 U.S.C. § 1229b(a)(2), the agency did not have the

benefit of our decision in Sinotes-Cruz v. Gonzales, 468 F.3d 1190, 1201-03 (9th

Cir. 2006), in which we held that “part B of the stop-time rule of [8 U.S.C.]

§ 1229b(d)(1) does not apply retroactively to the seven-year continuous residence

requirement of § 1229b(a)(2) for an alien who pled guilty before the enactment of

[the Illegal Immigration Reform and Immigrant Responsibility Act of 1996

(“IIRIRA”)] and was eligible for discretionary relief at the time IIRIRA became

effective.” Cf. Valencia-Alvarez v. Gonzales, 569 F.3d 1319 (9th Cir. 2006). We

therefore remand for the agency to reconsider Castresana-Rodriguez’s eligibility

for cancellation of removal.

        In light of our disposition, we need not address Castresana-Rodriguez’s

remaining contentions.

        Each party shall bear its own costs for this petition for review.

        PETITION FOR REVIEW GRANTED; REMANDED.




IH/Research                                 2                                    06-75033